Citation Nr: 1719271	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to February 8, 2012, for residuals of an aortic valve replacement, and to a disability rating in excess of 60 percent thereafter for residuals of an aortic valve replacement.

2.  Entitlement to service connection for a kidney-related disability, to include as secondary to the residuals of or treatment for an aortic valve replacement.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from September 1983 to October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the course of the instant appeal, the Veteran filed a separate claim for a total disability rating based on individual unemployability (TDIU).  In the March 2013 VA Form 9 filed by the Veteran in furtherance of this claim, he requested a hearing before the Board.  As no hearing has currently been scheduled and the Veteran has not yet been afforded an opportunity for a Board hearing, the Board will not take jurisdiction at this time of the issue of a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary to obtain examinations regarding the severity of the Veteran's aortic valve disability and to determine the etiology of any current kidney-related disability, to include chronic kidney disease (CKD).

VA has a statutory duty to assist that may include providing a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Here, the Veteran was afforded VA examinations in May 2007 and February 2012 to assess the severity of his aortic valve disability.  However, the Board notes that when the record does not adequately reveal "the current state of the claimant's disability" (emphasis added), VA must fulfill its statutory duty to assist a claimant in developing his or her claim by obtaining a thorough and contemporaneous medical examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

In the five years that have passed since the Veteran's most recent cardiovascular examination, VA treatment records suggest there has been an increase in the severity of his symptoms.  For instance, in September 2015, the Veteran reported to a treating VA clinician that he had been experiencing worsening shortness of breath for several years.  In a VA treatment note from November 2015, the Veteran again reported increased symptoms of shortness of breath and explained that he could not completely catch his breath during activity.  This evidence suggests that there may have been an increase in the severity of the Veteran's aortic valve disability.  As such, the Board is not confident that the cardiovascular examinations currently in the record adequately describe the current severity of this disability and the Veteran must be afforded a new VA examination.

The record also contains a report of a July 2008 VA examination that was conducted to evaluate the Veteran's contention that his CKD was related to his aortic valve disability.  At that time, the VA examiner acknowledged that the Veteran had been admitted to inpatient treatment in February 2005 with gross hematuria.  However, this VA examiner indicated that there was no evidence for renal dysfunction at the time of that examination.  A review of the medical evidence relating to that period raises questions regarding whether any current renal disability was documented between the time the Veteran filed his claim for service connection and the July 2008 VA examination  However, a VA treatment note from July 2010 indicates that the Veteran had an abnormal estimated glomerular filtration rate (eGFR) laboratory result and a VA treatment record from August 2015 suggests that the Veteran had an active diagnosis for stable stage III CKD since 2011.  

These recent VA treatment records suggest that the Veteran does in fact have a current diagnosis of CKD.  Therefore, the Board finds that the July 2008 VA examination does not provide an adequate picture regarding the nature and etiology of any possible current renal disability.  Pursuant to D'Aries, the Board will remand this issue to determine whether any current kidney-related disability exists and to ascertain whether any such disability relates to the Veteran's active duty service or other service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  After obtaining any outstanding VA treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his aortic valve disability.  The Veteran's claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  Any diagnostic test results or laboratory results deemed necessary should be conducted.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached.

3.  After obtaining any outstanding VA treatment records, schedule the Veteran for a VA examination to evaluate the nature and etiology of any kidney-related disability.  The Veteran's claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  Any diagnostic test results or laboratory results deemed necessary should be conducted.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached.  After examining the Veteran and his claims file, the examiner is asked to provide opinions regarding the following questions:

a)  Since the Veteran filed his claim for service connection in September 2006, has he had any kidney-related disease or disability?

b)  If he has had a current kidney-related disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney-related disability was caused by or is otherwise etiologically related to his active duty service?

c)  If he has had a current kidney-related disability, is it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney-related disability was caused by or is otherwise etiologically related to any of his service-connected disabilities, to include his aortic valve disability or the treatment he has received for this service-connected disability?

d)  If he has had a current kidney-related disability, is it is at least as likely as not (50 percent or greater probability), that the Veteran's kidney-related disability was aggravated (increased in severity beyond the natural progression of the disease) by any of his service-connected disabilities, to include his aortic valve disability or the treatment he has received for this service-connected disability?

4.  Thereafter, readjudicate the Veteran's claim for service connection for a kidney-related disability and his claim for an increases disability rating for his aortic valve disability.  If either claim is not granted in full, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

